Citation Nr: 1411661	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for anxiety disorder, currently rated as 30 percent disabling prior to April 7, 2010, and as 70 percent disabling since April 7, 2010.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2009, the Veteran testified before the Board at a travel board hearing.  A transcript of this hearing is associated with the claims file.  

In October 2011, the Board remanded the claims for additional development.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In a February 2014 Appellate Brief (contained in the Veteran's Virtual VA file), the Veteran's representative raised the issue of whether there was clear and unmistakable error in an April 2008 rating decision that did not grant special monthly compensation based on loss of use of creative organ.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

In a July 2012 phone conversation and in a February 2014 written communication, the Veteran withdrew his appeal concerning entitlement to increased initial ratings for anxiety disorder and bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to increased initial ratings for anxiety disorder and bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204(c) (2013).  

In a July 2012 Report of Contact, the Veteran was noted to have withdrawn his pending appeal in a telephone conversation with an RO employee.  Subsequently, in a February 2014 written communication submitted through his representative, the Veteran stated that he wished to withdraw his pending appeal of entitlement to increased initial ratings for anxiety disorder and bilateral hearing loss.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn his appeal as to the issues of entitlement to increased initial ratings for anxiety disorder and bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to increased initial ratings for anxiety disorder and bilateral hearing loss are dismissed.  


ORDER

The appeal concerning the issues of entitlement to increased initial ratings for anxiety disorder and bilateral hearing loss is dismissed.  




____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


